DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (pub. no. 20160335913) in view of Foreign Patent Literature Pearce (WO2016142442).
Regarding claim 1, Grant discloses a system comprising: (a) a first footwear fitted for a subject’s first foot, wherein the first footwear includes the  following sensors and elements: (1) a3-axis accelerometer; (2) a3-axis gyroscope; (3) a3-axis magnetometer; (4) a plurality of force sensors (“Systems, methods, and computer-readable storage media for improving physical activity performance analysis, and more specifically to a system and method for using motion, pressure and position sensors embedded in equipment or footwear of a user to assess physical activity performance. The sensors can collect pressure related data, transmit the data to a server for processing, and the user can receive feedback based on their performance”, abstract; “Referring to FIG. 2, a block diagram of the Sensor Unit in accordance with an exemplary embodiment is illustrated. The Sensor Unit 102 can be located on the body or equipment suitable for a given physical activity. For instance, for skiing the Sensor Unit 102 can be located in the ski boots, on the insole, and on or in the skis and/or bindings. For running, a Sensor Unit 102 can be placed in one or both of the shoes or insoles. For example, the sensor could be built into the shoe, placed below the insole, built into the insole, placed above the insole but below the foot, etc. For horse riding, a Sensor Unit 102 can be placed in one or both of the shoes or stirrups. The Sensor Unit 102 can include one or more sensors. For example, the sensors can include, but are not limited to, an Accelerometer 204, Magnetometer 206, Gyroscope 208, Global Positioning System (218), Microphone 220 and Force Sensors 216. The sensors can be internal sensors and/or external sensors”, [0033]);  

(6) a haptic actuator (“The Feedback Delivery Unit 108 is communicatively coupled with the Data Collection Unit 104 and the Server 106. The coupling can be done via wireless transmission and/or via one or more wires, 114, 116. Connections 114 and 116 can be Bluetooth, Internet based, Wi-Fi, wired, or any radio frequency connection. In one or more embodiments, the Data Collection Unit 104 and Feedback Delivery Unit 108 can be contained in the same housing. The Feedback Delivery Unit 108 can convey performance feedback to the user, either visually, using a display, haptic feedback, through audio via a speaker and/or headphones, and/or through a third party device such as a near eye display. The feedback delivery units can take the form of, but are not limited to, a near eye display, a mobile phone, a tablet, a Personal Computer, a haptic feedback unit on the upper body, a haptic feedback unit on the insoles, or a haptic feedback unit residing within the footwear of the user or residing in and/or on the Sensor Unit(s)”, [0032]); 

(7) a control microprocessor; and (8) a motion processing element, wherein the motion processing element obtains samples of sensor data produced by the accelerometer, the gyroscope, the magnetometer, the plurality of force sensors and the plurality of temperature sensors at a predetermined sample data rate; and wherein the motion processing element executes motion processing algorithms; and wherein, at the end of sampling periods, motion processing information is assembled into a plurality of data packets, wherein the plurality of data packets include motion information including g-force, acceleration information, Euler Angles, Quaternion information and force vectors from the plurality of the force sensors (“Referring to FIG. 1, a block diagram overview in accordance with an exemplary embodiment is illustrated. The system 100 can include a Sensor Unit 102, a Data Collection Unit 104, a Server 106 and a Feedback Delivery Unit 108. The Sensor Unit 102 can measure data related to a user's technique. The Data Collection Unit 104 can store and process performance information. The Server 106 can process the data and store the data. The Server 106 functions can include, but is not limited to, storage of user data, performance analysis, performance ranking of users or hosting of web based performance analysis. The Feedback Delivery Unit 108 can provide the user with feedback to improve the user's technique. The system 100 can include a plurality of Sensor Units 102. The Sensor Unit(s) 102, the Data Collection Unit 104 and/or the Feedback Delivery Unit 108 can be contained in one or more units. For example, a system 100 can include a Sensor Unit 102 for each foot of the user and another Sensor Unit 102 located on the upper body of the user. The Sensor Unit on the upper body may consist of the GPS 308, Accelerometer 204, Gyroscope 208, and Magnetometer 206 in a mobile phone, or any combination thereof. In addition, the Sensor Unit 102 can have other sensor components as required for the particular activity being measured. It is also possible for one or a plurality of the Sensor Unit(s) to share the same housing as the Data Collection Unit. The Sensor Unit 102 gathers sensor data and then transmits the data to the Data Collection Unit 104. The Sensor Unit 102 can be communicatively coupled with the Data Collection Unit 104 wirelessly or via one and/or more wires 110”, [0032]); 

and (b) a smartphone including a smartphone based analysis application, wherein the smartphone is in wireless communication with the first footwear and is capable of receiving the plurality of data packets (“Referring to FIG. 3, a block diagram of the Data Collection Unit in accordance with an exemplary embodiment is illustrated. The Data Collection Unit 104 can contain a Sensor Unit 102 and/or the Feedback Delivery Unit 108. Data from the Sensor Units 102 can be received through the antenna 214 by a wireless protocol such as Wi-Fi, Bluetooth or other radio frequencies. The data from the Radio unit 212 and the GPS Unit 308 can be sent to the Storage Unit 302 to generate a detailed user analysis 408 using the Local Analysis Unit 306 and later to a Website and Web Based Analysis 410. The data from 302 and the GPS Unit 308 can be sent to the Real-Time Analysis Processing Unit 304. The Real-Time Analysis Processing Unit 304 can calculate metrics to measure the performance of the activity of the user. The processed data can be sent to the Feedback Delivery Unit 108 either through the antenna 214 by a wireless protocol such as Wi-Fi, Bluetooth or other Radio Frequency or is embedded in the Data Collection Unit”, [0034]).
Regarding claim 1, it is noted that Grant does not disclose temperature sensors, or determining a potential foot disorder based on temperature and force data and transmitting an alert according to the analysis result.  Pearce, however teaches temperature sensors and determining a potential foot disorder based on temperature and force data and transmitting an alert according to the analysis result (“This invention relates to an article of footwear such as, but not limited to, a surgical boot. The boot comprises a plurality of temperature sensors each of which is operable to measure skin temperature adjacent the sensor. The boot further comprises a pitch sensor, a pressure sensor and an activity sensor. The data from the sensors is sent to a microprocessor on the boot and from there to a smartphone and/or a remote PC. The data is displayed and analysed on the smartphone/PC. The boot with these sensors can detect with a high degree of accuracy the patient's condition and will help in the treatment and management of their condition. The information from the sensors can be displayed on a patient's smartphone, thereby engaging the patient in their own treatment. The article of footwear will ultimately improve health and decrease morbidity related to diabetes mellitus and Charcot's foot”; abstract; “Referring to Figure 1 , there is shown an article of footwear, indicated generally by the reference numeral 1 , in this case a surgical boot. The article of footwear comprises a plurality of temperature sensors 3, 5, 7, 9, 11 and 13, shown here in dashed outline, operable to measure the skin temperature adjacent the sensor. The article of footwear further comprises a pressure sensor 15, a pitch sensor 17 and an activity sensor 19. In addition to the foregoing, the article of footwear comprises a microprocessor 21 and a wireless communications module 23.

In use, the temperature sensors 3, 5, 7, 9, 1 1 and 13 are operable to measure the skin temperature of the patient's foot adjacent the sensor. Sensor 3 is located at an outer ankle region of the foot and sensor 5 is located at an inner ankle region of the foot. The sensors 3, 5 are both located at or adjacent to the patient's malleolus. Temperature sensors 7, 9 and 1 1 are located at a sole region of the foot. More specifically, sensor 7 is located at the heel of the sole region of the foot, sensor 9 is located at the 1st metatarsal head region of the sole of the article of footwear, and the temperature sensor 1 1 located in the region of a 5th metatarsal head region of the sole of the article of footwear. Temperature sensor 13 is a reference sensor and is located up the leg of the patient remote from the foot of the patient. The temperature reference sensor 13 allows for more accurate assessment of the temperature of the affected foot/ankle by correcting for ambient temperature and the patient's body temperature. Importantly, it is the difference in the temperature of the affected joint compared to the other healthy joint that determines the length of treatment in the boot required in Charcot arthropathy. Typically, when the affected side is within 2 degrees Celsius of the other side, the acute phase of Charcot arthropathy is considered to be over and the cast or boot may be removed and the patient may be allowed to bear weight on the limb again. Each of the temperature sensors sends it's readings to the microprocessor 21 through wired or wireless communications.

At the same time, pressure sensor 15 detects the amount of pressure the patient is exerting on the ground (or that the ground is exerting on the limb) and sends that data to the microprocessor 21. Pitch sensor 17, provided by way of an accelerometer, detects the orientation of the boot, i.e. whether or not the boot is raised or lowered, and sends that data to the microprocessor 21. Finally, sensor 19 detects whether or not the boot is in use at that moment in time or whether the boot is not currently being worn by the patient and sends that information to the microprocessor 21. The microprocessor 21 , having received the relevant data, can then cause the wireless communications module 23 to transmit the data to a remote location, such as a computing device operated by the patient and/or the physician”, p. 8, line 9 to p. 9, line 13; 

“Referring now to Figure 6, there is shown a view similar to Figure 1 showing an alternative embodiment of the article of footwear according to the invention, indicated generally by the reference numeral 61 , where like parts have been given the same reference numeral as before. The article of footwear 61 comprises a plurality of temperature sensors 63 and a pair of pressure sensors 65. One of the pair of pressure sensors 65 is located adjacent the heel of the patient's diabetic foot and the other of the pair of pressure sensors 65 is located adjacent the toes of the patient's diabetic foot. This will help to detect if the patient is putting more weight on the heel or the toes of the foot or if the weight is evenly distributed which can assist in the treatment of the patient and the identification of potential problems. In the embodiment shown, either or both of the two temperature sensors located remote from the patient's foot adjacent the top of the article of footwear can be used as the reference sensor”, p. 10, lines 9-20; 

“Referring to Figure 5, there is shown a diagrammatic representation of a system in which the article of footwear 1 may be used, indicated generally by the reference numeral 31. The system 31 comprises the boot 1 , a smartphone 33 and another computing device, in this case a personal computer (PC) 35. The smartphone 33 has a user interface 37 and may be one operated by a physician, the patient themselves or a carer of the patient. The PC 35 also has a user interface 39 and may be one operated by the patient or more preferably by a physician located remotely from the patient. The wireless communications module 23 of the boot 1 can communicate with the smartphone 33 over communication channel 41 and can communicate with the PC 35 over communication channel 43. In use, the microprocessor 21 on the article of footwear gathers data from the sensors thereon and the communications module 23 transmits the data to the smartphone 33. Ideally, the smartphone 33 will have software loaded thereon (an "App") that will receive the data and display the data in a meaningful manner on the user interface 37 of the smartphone 33. In this way, if the patient is in possession of the smartphone, they can monitor their own progress easily. The smartphone software may also have the ability to forward that data onwards from the smartphone 33 to the remote PC 35, which is preferably located in a hospital or other medical facility where it is monitored by a physician. The data from the sensors, sent via the smartphone 33, is then displayed on the user interface 39 of the PC 35. In this way, the physician can monitor the progress and the compliance of the patient with the recommended treatment (i.e. rest periods, elevation of the foot, keeping pressure off the foot, wearing the boot for certain periods of time each day and the like). It will be understood that the communications module 23 may be configured to communicate directly with the PC 35 however this is not preferred as this will require a more power hungry communications module 23.

It will be understood from the foregoing that it is proposed to provide an intelligent boot which can electronically monitor the parameters in a patient with diabetic foot conditions including Charcot's arthropathy, in order to provide feedback for both the patient and the doctor. The parameters preferably include skin temperature, pressure, elevation and compliance. This data is collected and stored on a microprocessor 21 , which will then be transferred remotely, to the patients' smartphone 33 and to hospital IT systems 35 so that the patients' progress can be monitored by the physicians attending to the patient as well as the patients themselves. The data is uploaded to both the smartphone 33 and the PC 35 where a software package will collate the results and present them in tabular and/or graphic form that is easy for the patient in particular to understand and which allows them to track their progress. There are many advantages to collecting this data. It is envisaged that compliance with the treatment will improve, once patients can see, in graphic form, the results of their lifestyle modifications. The physician or podiatrist can also review these graphs to decide on which areas to focus on and how to adequately counsel patients on their review visits. Additionally, remote data transfer, possibly via a WiFi ® connection, will allow physicians to monitor their patients from afar, thus potentially reducing the number of follow up appointments required, as well as highlighting which patients should be given earlier reviews. This will potentially decrease the financial burden on both the individual patient and the taxpayer, as truly individualized treatment can be given”, p. 10, line 33 to p. 12, line 11).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Grant and Pearce are directed to instrumented footware.  To modify Grant to also include temperature sensors and determining a potential foot disorder based on temperature and force data as taught by Pearce would be to combine prior art elements according to a known method to yield a predictable result.   Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Grant invention to include the temperature sensors and determining a potential foot disorder based on temperature and force data as taught by Pearce.  To do so would enable a diabetic patient to also engage in skiing and yet be protected from a potential foot injury.
Regarding claim 2, the combination of Grant & Pearce discloses the alert is transmitted to the subject for further action (Pearce: p. 11, 26 to p. 12, line 11).
Regarding claim 3, the combination of Grant & Pearce discloses the alert is transmitted to an appropriate medical professional for further action (Pearce: p. 11, 26 to p. 12, line 11).
Claim 18 is directed to the method implemented by the system of claim 1 and is rejected for the same reasons as claim 1.
Regarding claim 19, the combination of Grant & Pearce discloses (f) fitting the subject’s second foot with a second footwear, wherein the second footwear includes a plurality of second footwear sensors and elements that are identical to the plurality of first footwear sensors and elements as set forth in Claim 18, and wherein the second footwear sensors and elements are positioned in locations under the subject’s second foot that are similar to the positioning of associated and corresponding first footwear sensors and elements in locations under the subject’s first foot (Grant: [0032] & [0033]), 

and wherein temperature sensor readings are obtained for the first and second foot;  (g) determining a shear force component of a ground reaction force (GRF) both feet; and  (h) determining if any area of either foot exceeds a safe temperature threshold,  (i) determining if the shear force component of the GRF exceeds a selected GRF safe force threshold; and  (j) transmitting an alert message informing of abnormal foot conditions if any area of either foot exceeds the safe temperature threshold or if the shear force component of the GRF exceeds the selected GRF safe force threshold (p. 8, line 9 to p. 9, line 13; p. 10, line 33 to p. 12, line 11). 
Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (pub. no. 20160335913) in view of Foreign Patent Literature Pearce (WO2016142442) as applied to claim 1 above and further in view of Poisoner (pub. no. 20090082694).
Regarding claims 4-8, it is noted that the combination of Grant and Pearce does not disclose diagnosing neuropathy using a haptic device.   Poisoner however, teaches diagnosing neuropathy using a haptic device (“Briefly, in accordance with one or more embodiments, a peripheral neuropathy monitor may be incorporated into a scale form factor or other device for monitoring a trend towards peripheral neuropathy by a monitored user or patient. The peripheral neuropathy monitor may include a heating element, a cooling element, and/or a vibrating element, and may be capable of performing the sensitivity of the user to hot, cold, and/or vibrations, and monitor such trends over time to facilitate detecting the onset of peripheral neuropathy. The peripheral neuropathy monitor may be capable of communicating with a remote device via a wired or wireless network for operating the monitor, and for storing and/or analyzing the test results”, abstract; 

“In one or more embodiments, neuropathy monitor 100 may be capable of conducting one or more vibration sensitivity tests to measure changes in sensation by the user to vibrations. As with temperature testing described above, neuropathy monitor 100 may generate a vibration having a selected amplitude and/or frequency via vibrating element 116. The frequency of the vibrations may run from as low as about 60 Hertz to about 300 or 400 Hertz in one or more embodiments. In general, the frequency may range from the tens of Hertz to the hundreds of Hertz. Neuropathy monitor 100 may test a different frequency from test to test or day to day, or the frequency may be gradually increased from a lower frequency to a higher frequency during the test, or from a higher frequency to a lower frequency. The user may actuate user actuator 126 when the user can detect vibration at the tested frequency. Likewise, the amplitude of the vibrations may be increased from a lower amplitude to a higher amplitude, or from a higher amplitude to a lower amplitude. The user may then actuate user actuator 126 in response to detecting a threshold amplitude and/or frequency. In one or more embodiments, the tests performed by neuropathy monitor 100 may be basic tests capable of testing temperature and/or vibration sensitivity of the user in order to detect progression of the user towards peripheral neuropathy. Such tests may be utilized to indicate a trend towards peripheral neuropathy, without necessarily providing detailed testing or analysis. In one or more embodiments, neuropathy monitor 100 may be capable of performing more detailed and more advanced tests, for example in response to a detected trend towards peripheral neuropathy and/or in response to an order from a physician or other medical professional. However, these are merely example tests capable of being performed by neuropathy monitor 100, and the scope of the claimed subject matter is not limited in this respect”, [0017]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Grant, Pearce and Poisoner are directed to sensor systems for detecting body parameters.  To modify the Grant and Pearce invention to include also measure neuropathy level as taught by Poisoner would be to use a known technique to improve a similar device or method in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Grant and Pearce invention to include diagnosing neuropathy level by vibration as taught by Poisoner.  To do so would provide additional monitored diabetes related parameters thereby increasing the perceived value of the system.
Allowable Subject Matter
Claims 9-17, 20 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715